DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 10, and 15 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward software per se.

Regarding claim 1, the claim recites a system comprising text, audio, a graphical user interface (GUI), and keyframes for the audio. The text, audio, and keyframes, as supported in at least paragraphs [0093-0094], are software elements. 
Dependent claims 2-9 are also rejected as they do not include any additional structural recitation.

Regarding claim 15, the claim recites a system comprising text, audio, a graphical user interface (GUI), and audial descriptors. The text, audio, and audial descriptors, as supported in at least paragraphs [0093-0094], are software elements. The GUI, as supported in at least [0120], is also a software element. Thus, the claimed system comprises of software elements without any structural recitations, therefore the claimed system is software parse and thus non-statutory.
Dependent claims 16-20 are also rejected as they do not include any additional structural recitation.

Claim Objections
Claims 1, 15, 18, and 20 are objected to because of the following informalities:
Claim 1 recites “based on the selected language set” on the third line of page 77, but should recite “based on the selected language set of the at least two language sets of text”.
Claims 1, 15, and 20 also recite “playback” as a verb in some instances but, for these instances, play back would be more appropriate.
Claim 18 recites “wherein the video with the sound are associated” but “are” should be replaced with “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, the claim recites “the text derived from the digital book” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Since claim 1 recites “text…relating to a digital book” in line 2, Examiner interprets “the text derived from the digital book” as seen in claim 3 as “the text relating to the digital book”. The recitation for “text derived from the digital book” in the last line of the claim is also interpreted accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), and in view of Chang et al. (US 2007/0166683 A1).

Regarding claim 1, Kurzweil teaches a system for an improved eReader interface, comprising:
text and audio relating to a digital book, wherein the text includes at least two language sets of text ([0025-0026] and [0046-0047]: text may include at least two language sets of text; FIG. 2 and [0028]: the text may be related to a digital book), and wherein the audio includes at least two language sets of audio (end of [0026] to [0027] and [0046-0047]: audio includes at least two language sets of audio corresponding to different languages based on various voice models included in a database; FIG. 2 and [0028]: the audio may be related to a digital book);

keyframes for the audio, wherein the keyframes are derived from force alignment of the audio to the text (FIG. 10 and [0059]: force alignment involves synchronizing the text with audio. This can be done through speech recognition process, which generates output files denoting the time marks/keyframes for the audio), and wherein the keyframes indicate timestamps for spoken words, spoken characters, spoken sentences, or spoken sentence fragments corresponding to words, characters, sentences, or sentence fragments of the text (FIG. 10 and [0059]: a time mark is “an indication of an elapsed time period from the start of the audio recording to each word in the sequence of words”);
wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text (FIG. 10 and [0059]: the system is operable to highlight aspects such as words of the text);
wherein the system is further operable to playback the audio and synchronize the playback with the highlighting, wherein the system is operable to highlight at least one word, at least one character, at least one sentence, or at least one sentence fragment of the text for a time (FIG. 10 and [0059]: the system can play back the audio and synchronize the playback with the highlighting. The system may, for example, highlight at least one word of the text for a time);
wherein the highlighting and the playback occurs based on the language set and a corresponding language set of the at least two language sets of audio (FIG. 10 and [0059]: highlighting and the playback occurs with respect to text and audio, which 
wherein the system is further operable to highlight the words, the characters, the sentences, or the sentence fragments based on a word selection, a character selection, a sentence selection, or a sentence fragment selection (FIG. 4 and [0037]: the system is operable to highlight a portion of the text, including words, based on selection of the portion of the text).
Kurzweil does not explicitly teach wherein the system is operable to display text corresponding to a selected language set of the at least two language sets of text; wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least two language sets of audio; wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection based on the keyframes.
Montiel teaches wherein the system is operable to display text corresponding to a selected language set of the at least two language sets of text (FIG. 2 and [0016]: the system may display, for example, Spanish text that was selected as supported in [0019]);
wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least two language sets of audio (FIGS. 1-4, [0007], [0017-0019], and [0021]: highlighting and the playback occurs based on the selected language set of text and a corresponding language set of the at least two language sets of audio);

wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection (FIGS. 1-4 and [0021]: playback audio corresponds to, for example, sentence selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil to incorporate the teachings of Montiel and have wherein the system is operable to display text corresponding to a selected language set of the at least two language sets of text; wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least two language sets of audio; wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection based on the keyframes. Doing so would allow the user to switch between language sets of text so that the user is not limited to viewing only a single language set of text at a time. Also, the user would be able to select just a desired, relevant portion of text to play back corresponding audio which would allow for more efficient and convenient playback of audio if only a certain portion needs to be heard. The user can conserve 
Kurzweil in view of Montiel does not explicitly teach wherein the keyframes indicate beginning timestamps and ending timestamps.
McQuiggan teaches wherein the keyframes indicate beginning timestamps and ending timestamps for spoken words, spoken characters, spoken sentences, or spoken sentence fragments corresponding to words, characters, sentences, or sentence fragments of the text (FIG. 14 and [0076-0077]: keyframes include the start time and end time for each word.);
wherein the system is further operable to playback the audio and synchronize the playback with the highlighting, wherein the system is operable to highlight at least one word, at least one character, at least one sentence, or at least one sentence fragment of the text for a time according to the keyframes (FIG. 14, [0072-0073], [0076-0077]: keyframes include the start time and end time for each word. Each word is highlighted as audio play backed with respect to the keyframes which maintain synchronization);
wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection based on the keyframes (FIGS. 16-17 and [0080]: the user is able to select a text sub-element to play back corresponding audio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the keyframes of Kurzweil in view of Montiel to incorporate the teachings of McQuiggan and have wherein the keyframes indicate beginning timestamps and ending timestamps. Doing so would provide clear 
 Kurzweil in view of Montiel and in view of McQuiggan does not explicitly teach wherein the system is operable to provide highlighting preference options via the GUI, wherein the highlighting preference options include selections for word highlighting, character highlighting, sentence highlighting, and sentence fragment highlighting; and wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text based on a selection of the highlighting preference options received via the GUI.
Cragun teaches wherein the system is operable to provide highlighting preference options via the GUI, wherein the highlighting preference options include selections for word highlighting, sentence highlighting, and sentence fragment highlighting (FIG. 8 and [0044]: see the highlighting preference options/menu 810 in GUI 800, which includes selections for word highlighting, sentence highlighting, and sentence fragment highlighting);
wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text based on a selection of the highlighting preference options received via the GUI (FIG. 8 and [0044]: see the highlighting preference options/menu 810 in GUI 800, which includes selections for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil in view of Montiel and in view of McQuiggan to incorporate the teachings of Cragun and have wherein the system is operable to provide highlighting preference options via the GUI, wherein the highlighting preference options include selections for word highlighting, sentence highlighting, and sentence fragment highlighting; and wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text based on a selection of the highlighting preference options received via the GUI. Doing so allow the user to adjust highlighting options so that the user may select a highlighting mode that is most effective for that user to read text. For example, a user may prefer highlighting words rather than highlighting sentences as the user can focus on less content at a given time, while highlighting full sentences may detract from being able to focus on key words.
Kurzweil in view of Montiel, in view of McQuiggan, and in view of Cragun does not explicitly teach character highlighting as a highlighting preference option.
Chang teaches character highlighting as a highlighting option ([0017] and [0053-0054]: character highlighting may be implemented with audio synchronization.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the highlighting preference options of Kurzweil, in view of Montiel, in view of McQuiggan, and in view of Cragun to incorporate the teachings of Chang and include character highlighting. Again, doing so 

Regarding claim 3, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. Kurzweil in view of McQuiggan further teaches wherein the system is operable to perform the force alignment, wherein the force alignment includes synthesizing text from the spoken words, spoken characters, spoken sentences, or spoken sentence fragments, matching the synthesized text to the text derived from the digital book, and determining keyframes for the audio corresponding to the matched synthesized text and text derived from the digital book (Kurzweil, FIG. 10 and [0059]: force alignment involves synchronizing the text with audio. This can be done through speech recognition process, which generates output files denoting the time marks/keyframes for the audio; FIG. 2 and [0028]: as noted, the text may be related to a digital book) (McQuiggan, FIG. 14 and [0076-0077]: keyframes include the start time and end time for each word).

Regarding claim 4, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. McQuiggan further definitions, translations, and/or a number of occurrences (FIG. 10 and [0075]: textual descriptors include definitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the further teachings of McQuiggan and have wherein the text is extracted from the digital book, and wherein the system is operable to generate and store textual descriptors for each of the words, characters, sentences, or sentence fragments of the text, including definitions, translations, and/or a number of occurrences. Doing so would allow the system to store more information about text that may be helpful for the user in case the user, for example, does not understand the meaning of certain words.

Regarding claim 8, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. Kurzweil further teaches an alternate language dynamic text container, wherein the alternate language dynamic text container is operable to display an alternate language text corresponding to an alternate selected language set of the at least two language sets of text (FIG. 1 and 3, [0016-0017], and [0019]: the dynamic text container is the partitioned region that displays blocks of second language data 20. In this case, the text is in English).

Regarding claim 9, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 8. Kurzweil further teaches wherein the alternate language dynamic text container is positioned such that it does not overlap with the text corresponding to the selected language set (FIG. 1 and 3, [0016], and [0019]: the alternate language dynamic text container corresponding to English does not overlap with the selected language set of Spanish).

Regarding claim 10, the claim recites a method with corresponding limitations to the system of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 13, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. Kurzweil further teaches recording the audio via the GUI ([0057-0058]: audio can be recorded via the GUI) (See also McQuiggan, FIG. 4, [0065], and [0067]: audio is recorded via the GUI).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), and in view of Hamaker et al. (US 9684641 B1).

Regarding claim 2, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. Kurzweil in view of 
While Kurzweil and Montiel teach the text includes textual descriptors including a language, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang does not explicitly teach wherein the textual descriptors includes at least a page number, a word or character length, and a language, for each of the words, characters, sentences, or sentence fragments of the text.
Hamaker teaches wherein the textual descriptors includes at least a page number (FIG. 5, Col. 12, lines 44-61, and Col. 16, lines 37-41: page number is associated with text in content portion 506, for example.; FIG. 7 and Col. 15, lines 5-33: location information 724 is part of metadata 722), a word or character length (FIG. 8 and Col. 15, line 34 to Col. 16, line 26: a word length is equivalent to the tokens comprising the word; See also FIG. 9 and Col. 17, lines 31-53 for another example with tokens for English and Spanish text), and a language (FIG. 7 and Col. 15, lines 5-33: language information 724 is included), for each of the words, characters, sentences, or sentence fragments of the text.
.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), and in view of Nicol et al. (US 2014/0120503 A1).

Regarding claim 5, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. While Kurzweil teaches loading a digital book and displaying the corresponding digital book (FIG. 2 and [0028]), Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang does not explicitly teach wherein the GUI is further configured to receive an indication of a digital book selection, load a corresponding digital book from the at least one database, and display the corresponding digital book.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI of Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Nicol and have wherein the GUI is further configured to receive an indication of a digital book selection, load a corresponding digital book from the at least one database, and display the corresponding digital book. Doing so would allow the user to select a desired digital book from database rather than being limited to certain content locally available.

Regarding claim 6, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the system of claim 1. Kurzweil further teaches wherein the text corresponding to the selected language set is displayed in a dynamic text container, wherein the dynamic text container is configured to display electronic markup, stylesheet, and/or semi-structured data according to textual descriptors of the text (FIGS. 1-4 and [0016-0017]: the dynamic text container is the partitioned region that displays blocks of first language data 18. In this example, the text is in Spanish).

Nicol teaches wherein the text corresponding to the selected language set is displayed in a dynamic text container, wherein the dynamic text container is configured to display electronic markup, stylesheet, and/or semi-structured data according to textual descriptors of the text, including a font size and typeface (FIG. 1, [0026], [0046], [0059], [0061], and [0064-0065]: the dynamic text container corresponds to page 100, which displays, for example, Spanish language text 102. Such text is part of structured content, simulating a “page”. Evidently, textual descriptors include a font size and font/typeface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Nicol and have the textual descriptors include a font size and a typeface. Doing so would allow the system to maintain a defined aesthetic of the text so that the text appears appealing and, more importantly, effectively readable to the user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), in view of Nicol et al. (US 2014/0120503 A1), and in view of Skaggs (US 2007/0206022 A1).

Regarding claim 7, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, in view of Chang, and in view of Nicol teaches the system of claim 6. Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, in view of Chang, and in view of Nicol does not explicitly teach wherein dimensions of the dynamic text container are preset, and wherein the dynamic text container is further configured to enable scrolling for overflow text within the dynamic text container.
Skaggs teaches wherein the GUI is further operable to display a dynamic text container, wherein the dynamic text container is operable to display text according to the descriptors and provide an interactive scrolling method for text if the text overflows boundaries of the dynamic text container ([0029] and [0036]: after a file 104 provides the bases for rendering document 106, as described in [0016] and FIG. 1, the text component 116 of the file 104 helps render the text 120 of the document 106 defined by an overflow attribute that enables interactive scrolling for text when the text overflows boundaries of the dynamic text container of which size, as a descriptor, is maintained from the text component 116. Note how the rendered document 106 may be a GUI for a webpage as described in [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, in view of Chang, and in view of Nicol to incorporate the teachings of Skaggs and have a dynamic text container that provides a scrolling method when the text overflows the container’s boundaries. Doing so would help retain the layout of the text as originally intended in the descriptors by compensating overflow .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), and in view of Nordstrom et al. (US 8890827 B1).

Regarding claim 11, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the method of claim 10. Kurzweil further teaches extracting the text from a digital book (FIG. 2 and [0028]: text may be extracted from a digital book).
Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang does not explicitly teach automatically or manually inserting non-printing characters between at least two of the at least one word, the at least one character, the at least one sentence, or the at least one sentence fragment of the text, and outputting computer-readable code that separates the at least one word, the at least one character, the at least one sentence, or the at least one sentence fragment of the text into individually highlightable elements based on the non-printing character.
Nordstrom teaches automatically or manually inserting non-printing characters between at least two of the at least one word, the at least one character, the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Nordstrom and automatically or manually insert non-printing characters between at least two of the at least one word, the at least one character, the at least one sentence, or the at least one sentence fragment of the text, and outputting computer-readable code that separates the at least one word, the at least one character, the at least one sentence, or the at least one sentence fragment of the text into individually highlightable elements based on the non-printing character. Doing so would enable divisions between text so that text can be grouped in a meaningful manner, like divided in words, so that text is highlighted sensibly. For example, having the non-printing characters divide words to be highlighted prevents the highlight of random fragments that may start or end in the middle of a word. In this way, each word may be highlighted as a unit to be properly read by the user.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), in view of Pegg et al. (US 2014/0123311 A1), and in view of Morris et al. (US 2014/0325407 A1).

Regarding claim 12, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the method of claim 10. Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang does not explicitly teach the method further comprising tracking an amount of time the text is displayed via the GUI and determining a number of digital books read.
	Pegg teaches tracking an amount of time the text is displayed via the GUI ([0048]: an amount of time text is displayed via the GUI, for example the time spent on each page, is tracked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Pegg and track an amount of time the text is displayed via the GUI. Doing so would allow the system to discern the reading level of the user so as to recommend more relevant content for the user (see Pegg [0026-0029]) to support the growth of the user’s reading skills.

Morris teaches determining a number of digital books read ([0006] and [0056]: number of books read is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, in view of Chang, and in view of Pegg to incorporate the teachings of Morris and determine a number of digital books read. Doing so would allow the system to collect more information that more accurately represents the user to, for example, help target relevant content (see [0004-0005] of Morris).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of McQuiggan et al. (US 2014/0013192 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Chang et al. (US 2007/0166683 A1), in view of Nagata (US 2017/0078504 A1).

Regarding claim 14, Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang teaches the method of claim 10. Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang does not explicitly teach reversing a layout of graphics and/or mirroring the graphics, wherein the selected language set is a right-to-left language set.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Nagata and reverse a layout of graphics and/or mirroring the graphics, wherein the selected language set is a right-to-left language set. Doing so would maintain the intended directional viewing of graphics in the same manner as originally designed. For example, the graphics, if left unreversed for a right-to-left language set, could unintentionally offer spoilers for what may be described in the text. By reversing the graphics, the original reading experience can be maintained. In this way, a timeline of graphics is prevented from being displayed out-of-sequence.

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), and in view of Cragun et al. (US 2004/0080532 A1).

Regarding claim 15, Kurzweil teaches a system for an improved eReader interface, comprising:
text and audio, wherein the text includes at least one language set of text ([0025-0026] and [0046-0047]: text may include at least two language sets of text; FIG. 2 and 
a graphical user interface (GUI) (see the GUI shown on user display 51 in FIG. 2 and [0028]); and
audial descriptors, including keyframes for the audio, wherein the keyframes indicate timings for spoken words, spoken characters, spoken sentences, or spoken sentence fragments corresponding to words, characters, sentences, or sentence fragments of the text  (FIG. 10 and [0059]: force alignment involves synchronizing the text with audio. This can be done through speech recognition process, which generates output files denoting the time marks/keyframes for the audio);
wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text (FIG. 10 and [0059]: the system is operable to highlight aspects such as words of the text);
wherein the system is further operable to playback the audio and synchronize the playback with the highlighting, wherein the system is operable to highlight at least one word, at least one character, at least one sentence, or at least one sentence fragment of the text for a time according to the keyframes (FIG. 10 and [0059]: the system can play back the audio and synchronize the playback with the highlighting. The system may, for example, highlight at least one word of the text for a time); and

Kurzweil does not explicitly teach wherein the system is operable to display text corresponding to a selected language set of the at least one language set of text, and wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least one language set of audio; and wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection based on the keyframes.
Montiel teaches wherein the system is operable to display text corresponding to a selected language set of the at least two language sets of text (FIG. 2 and [0016]: the system may display, for example, Spanish text that was selected as supported in [0019]);
wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least two language sets of audio (FIGS. 1-4, [0007], [0017-0019], and [0021]: highlighting and the playback occurs based on the selected language set of text and a corresponding language set of the at least two language sets of audio);
wherein the system is further operable to highlight the words, the characters, the sentences, or the sentence fragments based on a word selection, a 
wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection (FIGS. 1-4 and [0021]: playback audio corresponds to, for example, sentence selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil to incorporate the teachings of Montiel and have wherein the system is operable to display text corresponding to a selected language set of the at least two language sets of text; wherein the highlighting and the playback occurs based on the selected language set and a corresponding language set of the at least two language sets of audio; wherein the system is further operable to playback audio corresponding to the word selection, the character selection, the sentence selection, or the sentence fragment selection based on the keyframes. Doing so would allow the user to switch between language sets of text so that the user is not limited to viewing only a single language set of text at a time. Also, the user would be able to select just a desired, relevant portion of text to play back corresponding audio which would allow for more efficient and convenient playback of audio if only a certain portion needs to be heard. The user can conserve time by not having to play back audio of less relevant portions as the user can select a specific portion of the text for playback.
 based on a highlighting preference selection received via the GUI.
Cragun teaches wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text based on a selection of the highlighting preference options received via the GUI (FIG. 8 and [0044]: see the highlighting preference options/menu 810 in GUI 800, which includes selections for word highlighting, sentence highlighting, and sentence fragment highlighting. Certain text would be highlighted according to the selected option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil in view of Montiel to incorporate the teachings of Cragun and have wherein the system is operable to highlight the words, the characters, the sentences, or the sentence fragments of the text based on a selection of the highlighting preference options received via the GUI. Doing so allow the user to adjust highlighting options so that the user may select a highlighting mode that is most effective for that user to read text. For example, a user may prefer highlighting words rather than highlighting sentences as the user can focus on less content at a given time, while highlighting full sentences may detract from being able to focus on key words.

Regarding claim 16, Kurzweil, in view of Montiel, and in view of Cragun teaches the system of claim 15. Montiel further teaches wherein the system is further operable to receive a second language selection and modify the selected language set to be a .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Pegg et al. (US 2014/0123311 A1), and in view of Morris et al. (US 2014/0325407 A1).

Regarding claim 17, Kurzweil, in view of Montiel, and in view of Cragun teaches the method of claim 10. Kurzweil, in view of Montiel, and in view of Cragun does not explicitly teach wherein the system is further operable to track metrics for reading the text, including a number of books read, a reading time, and activity related to the text.
	Pegg teaches wherein the system is further operable to track metrics for reading the text, including a reading time and activity related to the text ([0048]: an amount of time text is displayed via the GUI, for example the time spent on each page, is tracked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of McQuiggan, in view of Cragun, and in view of Chang to incorporate the teachings of Pegg and wherein the system is further operable to track metrics for reading the text, including a reading time and activity related to the text. Doing so would allow the system to discern the reading level of the user so as to recommend more relevant content for the user (see Pegg [0026-0029]) to support the growth of the user’s reading skills.

Morris teaches wherein the system is further operable to track metrics for reading the text, including a number of books read and activity related to the text ([0056]: metrics for reading the text include a number of books read and a reading speed, corresponding to reading the text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of Cragun, and in view of Pegg to incorporate the teachings of Morris and have wherein the system is further operable to track metrics for reading the text, including a number of books read. Doing so would allow the system to collect more information that more accurately represents the user to, for example, help target relevant content (see [0004-0005] of Morris).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US 2010/0318363 A1), in view of Montiel (US 2018/0165987 A1), in view of Cragun et al. (US 2004/0080532 A1), in view of Mbenkum et al. (US 2012/0324355 A1).

Regarding claim 18, Kurzweil in view of Montiel and in view of Cragun teaches the system of claim 15. Kurzweil in view of Montiel and in view of Cragun does not explicitly teach wherein the system is further operable to record video with sound and 
 Mbenkum teaches wherein the system is further operable to record video with sound and store the video with the sound, wherein the video with the sound are associated with a page or spread of the GUI (FIG. 5 and [0051-0054], and [0036-0038]: the system can record video with sound and store the video with sound as part of a recorded session. The video with sound is associated with a page of a GUI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, and in view of Cragun to incorporate the teachings of Mbenkum and have wherein the system is further operable to record video with sound and store the video with the sound, wherein the video with the sound are associated with a page or spread of the GUI. Doing so would allow the user to not only record audio but include video that could help supplement understanding of the content displayed on the page. This could improve the user’s experience analyzing text by further immersing the user with visual cues.

Regarding claim 19, Kurzweil in view of Montiel, in view of Cragun, and in view of Mbenkum teaches the system of claim 18. Mbenkum further teaches wherein the audio is the sound from the video (FIG. 5 and [0051-0054]: the audio is sound from the video).

Regarding claim 20, Kurzweil in view of Montiel, in view of Cragun, and in view of Mbenkum teaches the system of claim 18. Montiel further teaches wherein at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurzweil, in view of Montiel, in view of Cragun, and in view of Mbenkum to incorporate the further teachings of Montiel and have wherein at least one graphic is stored with corresponding descriptors related to at least one audio file or at least one audio clip, and wherein upon receiving a selection of the at least one graphic via the GUI, the system is operable to playback the at least one audio file or the at least one audio clip based on the corresponding descriptors. Doing so would allow the user to not only interact with text, but also graphics that could play back audio. In this particular example of the play button graphic, the user does not have to select specific text to hear audio playback, which may require multiple inputs, but can simply select the play button to hear the audio for text on the current page. Thus, interactive graphics may help simplify the user’s interactions to execute audio features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171